          Case 1:17-cv-01041-SB    Document 35     Filed 12/22/20   Page 1 of 2




MARLENE R. YESQUEN, OSB #065624
Yesquen Law
2 N. Oakdale Ave.
Medford, OR 97501
Telephone: 541-816-4888
Fax: 541-734-7269
Email: marlene@yesquenlaw.com

Of Attorneys for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              [MEDFORD DIVISION]



TIMOTHY JOSEPH WIEDRICH,                              CIVIL NO: 1:17-cv-01041-SB

        Plaintiff,
                                                      ORDER
    v.
ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


        It is hereby ORDERED that the contingency fee agreement in place between

Timothy Wiedrich and his counsel is within the statutory limits provided in 29 U.S.C.

§406 (b), and that the fee provided therein (as voluntarily reduced by Wiedrich’s

counsel) is reasonable. The motion (#30) for approval of Section 406(b) fees is not

///
Order           -1-
         Case 1:17-cv-01041-SB    Document 35    Filed 12/22/20   Page 2 of 2




opposed by Defendant and is therefore granted, and payment to Wiedrich’s counsel

of $4,200.10 from Wiedrich’s retroactive fee award is approved.

        IT IS SO ORDERED this 22nd day of December, 2020.




                          _____________________________________
                          STACIE F. BECKERMAN
                          UNITED STATES MAGISTRATE JUDGE




PRESENTED BY:

/s/ Marlene R. Yesquen
MARLENE R. YESQUEN OSB#065624
YESQUEN LAW
2 North Oakdale Avenue
Medford, OR 97501
      Attorney for Plaintiff




Order         -2-
